Citation Nr: 1122089	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-03 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Service connection for a right leg disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 1969.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2009, the Board remanded this matter for additional development.     

In a May 2011 statement from the Veteran's representative, the issue of service connection for a lower spine disorder was raised.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), however.  As the Board does not have jurisdiction over the claim, it is referred to the AOJ for appropriate action.  


FINDING OF FACT

A right leg disorder is not related to service.  


CONCLUSION OF LAW

A right leg disorder was not incurred in or aggravated by service, nor may such a disorder be presumed related to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim decided here has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided notification letters to the Veteran in April 2005, March 2006, and August 2008.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed the Veteran of the legal requirements in his appeal, and of the evidence necessary to substantiate his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA advised the Veteran of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his appeal.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  The Veteran was provided with notification prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  And the RO readjudicated the Veteran's appeal in the September 2008 supplemental statement of the case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  

The VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the RO provided the Veteran with a VA compensation examination.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claim here.  

II.  The Merits to the Claim for Service Connection

The Veteran claims that he incurred a right leg disorder during service.  In the September 2005 rating decision on appeal, the RO denied his claim.  For the reasons set forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).  Certain disorders, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

In this matter, the evidence of record establishes that the Veteran has a current right leg disorder.  In June 2007 and December 2009 VA compensation examination reports of record, the Veteran is diagnosed with right knee degenerative joint disease, and sciatica into the right leg.  Lay statements of record from the Veteran's sister, daughter, and son, which are dated in May and April 2006, also support the Veteran's claim that he has a right leg disorder.  See Pond, 12 Vet. App. at 346.  

But the evidence of record does not support a finding of service connection here.  The record does not indicate that the Veteran incurred his right knee arthritis within the first year of his October 1969 discharge from service.  A finding of presumptive service connection is therefore unwarranted under 38 C.F.R. §§ 3.307, 3.309.  And a finding of direct service connection is not warranted here either.  Though the Veteran noted cramps in his legs in his separation report of medical history, his service treatment records, and the October 1969 separation report of medical examination, are negative for leg disorders.  Indeed, the earliest post-service medical evidence of a right leg disorder is found in an October 2005 VA medical record, dated over 35 years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  

The Board notes moreover that the record contains no medical nexus evidence relating the Veteran's service with his current right leg disorder.  See Pond, supra.  Rather, the VA examiner who conducted the December 2009 examination found, in the only medical opinion of record addressing the issue of medical nexus, that the Veteran's right leg disorders were unrelated to service.  He attributed the Veteran's sciatica to a nonservice-connected lower back disorder, moreover.  And he indicated that the current disability is unrelated to leg cramps the Veteran may have experienced during service.  

Finally, the Board notes that it has considered the lay statements of record from the Veteran and from his family members.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology and may be sufficient to support a claim for service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a layperson is generally not capable of opining on matters requiring medical knowledge such as matters involving diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the Veteran's assertions of having a current right leg disorder that was incurred in service are of limited probative value.  With regard to whether the Veteran has an internal orthopedic disease process, the Board finds the medical evidence of record to be of more probative value here.    

In sum, the evidence of record preponderates against the Veteran's claim for service connection for a right leg disorder.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right leg disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


